Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 21 January 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            M.
                            De Newport Le 21. Janvier 1781
                        
                        Depuis la derniere Lettre de V. E. J’ai appris par Le General Knox, alors a Lebanon, La revolte des Lignes de
                            Pennsylvanie, La peine que cela doit avoir causé a V. E. ainsi pour Les faire rentrer dans leur devoir,
                            m’a sensiblement affligé. et J’en serai tres inquiet jusques a ce que j’aie des nouvelles positives de vous a ce sujet. 
                        Nos fregates sont parties de Boston Le 14. avec un petit convoy de Vaisseaux marchands portant differentes
                            denrèes a notre armée il y a apparence que le coup de vent qu’il y a eu, les aura obligé a gagner La pleine mer, pour ne
                            pas s’exposer a echouer sur les cotes. 
                        Je suis avec respect 

                    